Exhibit 10.3

PREPARED BY AND UPON
RECORDATION RETURN TO:

Thacher Proffitt & Wood LLP

Two World Financial Center

New York, New York 10281

Attn: Donald F. Simone, Esq.

INSTRUCTIONS TO RECORDER:  INDEX THIS DOCUMENT AS A DEED OF TRUST, AN ASSIGNMENT
OF LEASES AND RENTS, A SECURITY AGREEMENT AND A FIXTURE FILING

BEHRINGER HARVARD 101 SOUTH TRYON LP, as grantor
(Borrower)

To

DONALD F. SIMONE, ESQ.,

as trustee

(Trustee)

for the benefit of

CITIGROUP GLOBAL MARKETS REALTY CORP., as beneficiary
(Lender)

DEED OF TRUST, ASSIGNMENT OF LEASES AND
RENTS, SECURITY AGREEMENT AND FIXTURE
FILING

 

Dated:

 

As of October 26, 2006

 

 

 

 

 

 

 

Location:

 

101 South Tryon Street

 

 

 

 

Charlotte, North Carolina 28280

 

 

File No.:

 

20655-00010

 


--------------------------------------------------------------------------------


THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Security Instrument”), is made as of October 26, 2006, by
BEHRINGER HARVARD 101 SOUTH TRYON LP, a Delaware limited partnership, having its
principal place of business at 15601 Dallas Parkway, Suite 600, Addison, Texas
75001, as grantor (“Borrower”) to DONALD F. SIMONE, ESQ., having an address at
c/o Thacher Proffitt & Wood LLP, Two World Financial Center, New York, New York
10281, as trustee (“Trustee”), for the benefit of CITIGROUP GLOBAL MARKETS
REALTY CORP., a New York corporation, having an address at 388 Greenwich Street,
Floor 11, New York, New York 10013, as beneficiary (together with its successors
and assigns, hereinafter referred to as “Lender”).

Borrower and Lender have entered into a Loan Agreement, dated as of the date
hereof (as amended, modified, restated, consolidated or supplemented from time
to time, the “Loan Agreement”) pursuant to which Lender is making a secured loan
to Borrower in the maximum principal amount of up to ONE HUNDRED FIFTY-MILLION
AND 00/100 DOLLARS ($150,000,000.00) (the “Loan”).  Capitalized terms used
herein without definition are used as defined in the Loan Agreement.  The Loan
is evidenced by a Promissory Note, dated the date hereof, made by Borrower to
Lender in such principal amount (as the same may be amended, modified, restated,
severed, consolidated, renewed, replaced, or supplemented from time to time, the
“Note”).

Borrower is the owner of the leasehold and fee simple title to certain parcels
of real property (the “Premises”) described in Exhibit A attached hereto, and
the buildings, structures, fixtures, additions, enlargements, extensions,
modifications, repairs, replacements and other improvements now or hereafter
located thereon (the “Improvements”).

To secure the payment of the Note and all sums which may or shall become due
thereunder or under any of the other documents evidencing, securing or executed
in connection with the Loan (the Note, this Security Instrument, the Loan
Agreement and such other documents, as any of the same may, from time to time,
be modified, amended or supplemented, being hereinafter collectively referred to
as the “Loan Documents” which Loan Documents are incorporated herein by
reference for all purposes), including (i) the payment of interest and other
amounts which would accrue and become due but for the filing of a petition in
bankruptcy (whether or not a claim is allowed against Borrower for such interest
or other amounts in any such bankruptcy proceeding) or the operation of the
automatic stay under Section 362(a) of Title 11 of the United States Code (the
“Bankruptcy Code”), and (ii) the costs and expenses of enforcing any provision
of any Loan Document (all such sums being hereinafter collectively referred to
as the “Debt”), Borrower has given, granted, bargained, sold, alienated,
enfeoffed, conveyed, confirmed, warranted, pledged, assigned and hypothecated
and by these presents does hereby give, grant, bargain, sell, alien, enfeoff,
convey, confirm, warrant, pledge, assign and hypothecate unto Trustee in trust
for the benefit of Lender, WITH POWER OF SALE, the Premises and the Improvements
and the following:

(i)            all of Borrower’s right, title and interest as tenant and
otherwise (the “Pitts Leasehold Estate”) under that certain Lease, dated October
18, 1973, between Richard A. Pitts (“Pitts”), as lessor, and Independence Square
Associates (“ISA”), as lessee, a memorandum of which was recorded on June 7,
1978, in the Mecklenburg County Clerk’s Office (the “Clerk’s Office”); as
assigned by those certain Deed and Assignments


--------------------------------------------------------------------------------




dated June 30, 1978 between ISA, as assignor, and Metropolitan Life Insurance
Company (“Met Life”), CCA Proeprty Company No. 5, Ltd. (“CCA”) and Carlson
Properties Inc. (“Carlson”), as assignee; as assigned by those certain North
Carolina Special Warranty Deeds and Assignments of Leases and Leasehold Estates,
dated July 20, 1978 between Met Life, CCA and Carlson, as assignor and
Independence Venture, as assignee, as amended by that certain Assignment and
Assumption of Ground Leases, dated October 18, 1988, between Independence
Venture, as assignor, and LFCI, Inc. (“LFCI”), PTCI, Inc. (“PTCI”) and S.C.T.F.,
Inc. (“SCTF”), as assignee; as amended by that certain Assignment of Ground
Leases, dated December 21, 1998, between LFCI, PTCI and SCTF, as assignor, and
HSD/Horton Associates (“HSD”), as assignee; as assigned by that certain
Assignment of Ground Lease dated May 13, 2004 between HSD, as assignor and
Trizec Holdings, LLC, successors in interest to Trizec Holdings, Inc., as
assignee, as amended by that certain Assignment and Assumption of Ground Lease,
dated as of the date hereof, between Trizec Holdings, LLC, as assignor, and
Borrower, as assignee (as the same may hereafter be amended, restated,
supplemented, modified, extended or renewed from time to time, the “Pitts Ground
Lease”);

(ii)           all of Borrower’s right, title and interest as tenant and
otherwise (the “Orr Leasehold Estate”) under that certain Lease (“Orr Lease No.
1”), dated May 28, 1971, between Orr Corporation (“Orr”), as lessor, and North
Carolina National Bank (“NCNB”), as lessee; as amended by that certain Lease
Assignment Agreement, dated September 14, 1973, between NCNB, as assignor, and
ISA, as assignee, which was recorded on February 15, 1974, in the Clerk’s
Office; and that certain Lease (“Orr Lease No. 2”), dated October 18, 1973,
between Orr, as lessor, and ISA, as lessee; Orr Lease No. 1 and Orr Lease No. 2
having been consolidated by that certain Amendment to and Consolidation of Lease
Agreements, dated May 25, 1976, between Orr, as lessor, and NCNB and ISA, as
lessee, a memorandum of which was recorded on May 26, 1976 in the Clerk’s
Office; as amended by that certain Modification of Lease, dated June 30, 1978,
between Orr and ISA, which was recorded on June 30, 1978 in the Clerk’s Office;
as assigned by those certain Deeds and Assignmetns dated as of June 30, 1978
between ISA, as assignor, and Metropolitan Life Insurance Company (“Met Life”),
CCA Property Company No. 5, Ltd. (“CCA”) and Carlson Properties Inc.
(“Carlson”), as assignee, as assigned by those certain North Carolina Special
Warranty Deeds and Assignments of Leases and Leasehold Estates, each dated as of
July 20, 1978 between Met Life, CCA and Carlson, as assignors and Independence
Venture, as assignee, as amended by that certain Assignment and Assumption of
Ground Leases, dated October 18, 1988, between Independence Venture, as
assignor, and LFCI, Inc. (“LFCI”) PTCI, Inc. (“PTCI”) and S.C.T.F., Inc.
(“SCTF”), as assignee; as assigned by that certain Assignment of Ground Leases
dated December 21, 1998, between LFCI, PTCI and SCTF, as assignor, and
HSD/Horton Associates (“HSD”), as assignee; as assigned by that certain
Assignment of Ground Lease, dated May 13, 2004, between HSD, as assignor, and
Trizec Holdings, LLC, successor in interest to Trizec Holdings, Inc., as
assignee; as amended by that certain Assignment and Assumption of Ground Lease,
dated as of the date hereof, between Trizec Holdings, LLC, as assignor, and
Borrower, as assignee (as the same may hereafter be amended, restated,
supplemented, modified, extended or renewed from time to time, the “Orr Ground
Lease”; the Pitts Ground Lease together with the Orr Ground Lease, hereinafter,
individually and collectively as the context may require, the “Ground Lease”),
demising the Premises;


--------------------------------------------------------------------------------




(iii)          all of Borrower’s interest as owner in fee simple of the
Premises; and

(iv)          any and all after-acquired right, title and interest of Borrower,
its successors and assigns in and to the Pitts Leasehold Estate, the Orr
Leasehold Estate, the Pitts Ground Lease, the Orr Ground Lease or any other
portion of the Premises or the Improvements.

TOGETHER WITH:  all right, title, interest and estate of Borrower now owned, or
hereafter acquired, in and to the following property, rights, interests and
estates (the Premises, the Improvements, and the property, rights, interests and
estates hereinafter described are collectively referred to herein as the
“Property”):

(a)           all easements, rights-of-way, strips and gores of land, streets,
ways, alleys, passages, sewer rights, water, water courses, water rights and
powers, air rights and development rights, rights to oil, gas, minerals, coal
and other substances of any kind or character, and all estates, rights, titles,
interests, privileges, liberties, tenements, hereditaments and appurtenances of
any nature whatsoever, in any way belonging, relating or pertaining to the
Premises and the Improvements; and the reversion and reversions, remainder and
remainders, and all land lying in the bed of any street, road, highway, alley or
avenue, opened, vacated or proposed, in front of or adjoining the Premises, to
the center line thereof; and all the estates, rights, titles, interests, dower
and rights of dower, curtesy and rights of curtesy, property, possession, claim
and demand whatsoever, both at law and in equity, of Borrower of, in and to the
Premises and the Improvements; and every part and parcel thereof, with the
appurtenances thereto;

(b)           all machinery, furniture, furnishings, equipment, computer
software and hardware, fixtures (including all heating, air conditioning,
plumbing, lighting, communications and elevator fixtures), inventory, materials,
supplies and other articles of personal property and accessions thereof,
renewals and replacements thereof and substitutions therefor, and other property
of every kind and nature, tangible or intangible, owned by Borrower, or in which
Borrower has or shall have an interest, now or hereafter located upon the
Premises or the Improvements, or appurtenant thereto, and usable in connection
with the present or future operation and occupancy of the Premises and the
Improvements (hereinafter collectively referred to as the “Equipment”),
including any leases of, deposits in connection with, and proceeds of any sale
or transfer of any of the foregoing, and the right, title and interest of
Borrower in and to any of the Equipment that may be subject to any “security
interest” as defined in the Uniform Commercial Code, as in effect in the State
where the Property is located (the “UCC”), superior in lien to the lien of this
Security Instrument;

(c)           all awards or payments, including interest thereon, that may
heretofore or hereafter be made with respect to the Premises or the
Improvements, whether from the exercise of the right of eminent domain or
condemnation (including any transfer made in lieu of or in anticipation of the
exercise of such right), or for a change of grade, or for any other injury to or
decrease in the value of the Premises or Improvements;

(d)           all leases and other agreements or arrangements heretofore or
hereafter entered into providing for the use, enjoyment or occupancy of, or the
conduct of any activity upon or in, the Premises or the Improvements, including
any extensions, renewals, modifications or amendments thereof (hereinafter
collectively referred to as the “Leases”) and all rents, rent


--------------------------------------------------------------------------------




equivalents, moneys payable as damages (including payments by reason of the
rejection of a Lease in a Bankruptcy Proceeding or in lieu of rent or rent
equivalents), royalties (including all oil and gas or other mineral royalties
and bonuses), income, fees, receivables, receipts, revenues, deposits (including
security, utility and other deposits), accounts, cash, issues, profits, charges
for services rendered, and other consideration of whatever form or nature
received by or paid to or for the account of or benefit of Borrower or its
agents or employees (other than fees paid under the Management Agreement and
salaries paid to employees) from any and all sources arising from or
attributable to the Premises and the Improvements, including all receivables,
customer obligations, installment payment obligations and other obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of the
Premises or the Improvements, or rendering of services by Borrower or any of its
agents or employees, and proceeds, if any, from business interruption or other
loss of income insurance (hereinafter collectively referred to as the “Rents”),
together with all proceeds from the sale or other disposition of the Leases and
the right to receive and apply the Rents to the payment of the Debt;

(e)           all proceeds of and any unearned premiums on any insurance
policies covering the Property (in the case of a blanket policy of insurance, to
the extent allocable to the Property), including the right to receive and apply
the proceeds of any insurance, judgments, or settlements made in lieu thereof,
for damage to the Property;

(f)            the right, in the name and on behalf of Borrower, to appear in
and defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Lender in the
Property;

(g)           all accounts (including reserve accounts), escrows, documents,
instruments, chattel paper, claims, deposits and general intangibles, as the
foregoing terms are defined in the UCC, and all franchises, trade names,
trademarks, symbols, service marks, books, records, plans, specifications,
designs, drawings, surveys, title insurance policies, permits, consents,
licenses, management agreements, contract rights (including any contract with
any architect or engineer or with any other provider of goods or services for or
in connection with any construction, repair or other work upon the Property),
approvals, actions, refunds of real estate taxes and assessments (and any other
governmental impositions related to the Property) and causes of action that now
or hereafter relate to, are derived from or are used in connection with the
Property, or the use, operation, maintenance, occupancy or enjoyment thereof or
the conduct of any business or activities thereon (hereinafter collectively
referred to as the “Intangibles”); and

(h)           all proceeds, products, offspring, rents and profits from any of
the foregoing, including those from sale, exchange, transfer, collection, loss,
damage, disposition, substitution or replacement of any of the foregoing.

Without limiting the generality of any of the foregoing, in the event that a
case under the Bankruptcy Code is commenced by or against Borrower, pursuant to
Section 552(b)(2) of the Bankruptcy Code, the security interest granted by this
Security Instrument shall automatically extend to all Rents acquired by the
Borrower after the commencement of the case and shall constitute cash collateral
under Section 363(a) of the Bankruptcy Code.


--------------------------------------------------------------------------------




TO HAVE AND TO HOLD the Property unto and to the use and benefit of Lender and
its successors and assigns, forever;

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Loan Documents and shall well and truly abide by and
comply with each and every covenant and condition set forth in the Loan
Documents in a timely manner, these presents and the estate hereby granted shall
cease, terminate and be void;

AND Borrower represents and warrants to and covenants and agrees with Lender as
follows:


PART I - GENERAL PROVISIONS


1.             PAYMENT OF DEBT AND INCORPORATION OF COVENANTS CONDITIONS AND
AGREEMENTS.  BORROWER SHALL PAY THE DEBT AT THE TIME AND IN THE MANNER PROVIDED
IN THE LOAN DOCUMENTS.  ALL THE COVENANTS, CONDITIONS AND AGREEMENTS CONTAINED
IN THE LOAN DOCUMENTS ARE HEREBY MADE A PART OF THIS SECURITY INSTRUMENT TO THE
SAME EXTENT AND WITH THE SAME FORCE AS IF FULLY SET FORTH HEREIN.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, BORROWER (I) AGREES TO INSURE, REPAIR,
MAINTAIN AND RESTORE DAMAGE TO THE PROPERTY, ESCROW AND PAY TAXES AND OTHER
CHARGES, AND COMPLY WITH LEGAL REQUIREMENTS, IN ACCORDANCE WITH THE LOAN
AGREEMENT, AND (II) AGREES THAT THE PROCEEDS OF INSURANCE AND AWARDS FOR
CONDEMNATION SHALL BE SETTLED, HELD AND APPLIED IN ACCORDANCE WITH THE LOAN
AGREEMENT.


2.             LEASES AND RENTS.


(A)           BORROWER DOES HEREBY ABSOLUTELY AND UNCONDITIONALLY ASSIGN TO
LENDER ALL OF BORROWER’S RIGHT, TITLE AND INTEREST IN ALL CURRENT AND FUTURE
LEASES AND RENTS, IT BEING INTENDED BY BORROWER THAT THIS ASSIGNMENT CONSTITUTES
A PRESENT, ABSOLUTE ASSIGNMENT AND NOT AN ASSIGNMENT FOR ADDITIONAL SECURITY
ONLY.  SUCH ASSIGNMENT SHALL NOT BE CONSTRUED TO BIND LENDER TO THE PERFORMANCE
OF ANY OF THE COVENANTS OR PROVISIONS CONTAINED IN ANY LEASE OR OTHERWISE IMPOSE
ANY OBLIGATION UPON LENDER.  NEVERTHELESS, SUBJECT TO THE TERMS OF THIS
PARAGRAPH, LENDER GRANTS TO BORROWER A REVOCABLE LICENSE TO OPERATE AND MANAGE
THE PROPERTY AND TO COLLECT THE RENTS SUBJECT TO THE REQUIREMENTS OF THE LOAN
AGREEMENT (INCLUDING THE DEPOSIT OF RENTS INTO THE CLEARING ACCOUNT).  UPON AN
EVENT OF DEFAULT, WITHOUT THE NEED FOR NOTICE OR DEMAND, THE LICENSE GRANTED TO
BORROWER HEREIN SHALL AUTOMATICALLY BE REVOKED, AND LENDER SHALL IMMEDIATELY BE
ENTITLED TO POSSESSION OF ALL RENTS IN THE CLEARING ACCOUNT, THE DEPOSIT ACCOUNT
(INCLUDING ALL SUBACCOUNTS THEREOF) AND ALL RENTS COLLECTED THEREAFTER
(INCLUDING RENTS PAST DUE AND UNPAID), WHETHER OR NOT LENDER ENTERS UPON OR
TAKES CONTROL OF THE PROPERTY.  BORROWER HEREBY GRANTS AND ASSIGNS TO LENDER THE
RIGHT, AT ITS OPTION, UPON REVOCATION OF THE LICENSE GRANTED HEREIN, TO ENTER
UPON THE PROPERTY IN PERSON, BY AGENT OR BY COURT-APPOINTED RECEIVER TO COLLECT
THE RENTS.  UNLESS PROHIBITED BY APPLICABLE LAW, ANY RENTS COLLECTED AFTER THE
REVOCATION OF SUCH LICENSE MAY BE APPLIED TOWARD PAYMENT OF THE DEBT IN SUCH
PRIORITY AND PROPORTIONS AS LENDER IN ITS SOLE DISCRETION SHALL DEEM PROPER.


(B)           BORROWER SHALL NOT ENTER INTO, MODIFY, AMEND, CANCEL, TERMINATE OR
RENEW ANY LEASE EXCEPT AS PROVIDED IN SECTION 5.10 OF THE LOAN AGREEMENT.


--------------------------------------------------------------------------------





3.             USE OF PROPERTY.  EXCEPT AS PROVIDED IN THE LOAN AGREEMENT, (A)
BORROWER SHALL NOT INITIATE, JOIN IN, ACQUIESCE IN OR CONSENT TO ANY CHANGE IN
ANY PRIVATE RESTRICTIVE COVENANT, ZONING LAW OR OTHER PUBLIC OR PRIVATE
RESTRICTION, LIMITING OR DEFINING THE USES WHICH MAY BE MADE OF THE PROPERTY;
(B) IF UNDER APPLICABLE ZONING PROVISIONS THE USE OF THE PROPERTY IS OR SHALL
BECOME A NONCONFORMING USE, BORROWER SHALL NOT CAUSE OR PERMIT SUCH
NONCONFORMING USE TO BE DISCONTINUED OR ABANDONED WITHOUT THE CONSENT OF LENDER;
AND (C) BORROWER SHALL NOT (I) CHANGE THE USE OF THE PROPERTY, OR (II) PERMIT OR
SUFFER TO OCCUR ANY WASTE ON OR TO THE PROPERTY.


4.             TRANSFER OR ENCUMBRANCE OF THE PROPERTY.


(A)           BORROWER ACKNOWLEDGES THAT (I) LENDER HAS EXAMINED AND RELIED ON
THE CREDITWORTHINESS AND EXPERIENCE OF THE PRINCIPALS OF BORROWER IN OWNING AND
OPERATING PROPERTIES SUCH AS THE PROPERTY IN AGREEING TO MAKE THE LOAN,
(II) LENDER WILL CONTINUE TO RELY ON BORROWER’S OWNERSHIP OF THE PROPERTY AS A
MEANS OF MAINTAINING THE VALUE OF THE PROPERTY AS SECURITY FOR THE DEBT, AND
(III) LENDER HAS A VALID INTEREST IN MAINTAINING THE VALUE OF THE PROPERTY SO AS
TO ENSURE THAT, SHOULD BORROWER DEFAULT IN THE REPAYMENT OF THE DEBT, LENDER CAN
RECOVER THE DEBT BY A SALE OF THE PROPERTY.  BORROWER SHALL NOT SELL, CONVEY,
ALIENATE, MORTGAGE, ENCUMBER, PLEDGE OR OTHERWISE TRANSFER THE PROPERTY OR ANY
PART THEREOF, OR SUFFER OR PERMIT ANY TRANSFER TO OCCUR, OTHER THAN A PERMITTED
TRANSFER OR AS OTHERWISE EXPRESSLY PERMITTED UNDER THE LOAN DOCUMENTS.


(B)           LENDER SHALL NOT BE REQUIRED TO DEMONSTRATE ANY ACTUAL IMPAIRMENT
OF ITS SECURITY OR ANY INCREASED RISK OF DEFAULT HEREUNDER IN ORDER TO DECLARE
THE DEBT IMMEDIATELY DUE AND PAYABLE UPON TRANSFER IN VIOLATION OF THIS
PARAGRAPH 4.  THIS PROVISION SHALL APPLY TO EVERY SALE, CONVEYANCE, ALIENATION,
MORTGAGE, ENCUMBRANCE, PLEDGE OR TRANSFER OF THE PROPERTY (AND EVERY OTHER
TRANSFER) REGARDLESS OF WHETHER VOLUNTARY OR NOT.  ANY TRANSFER MADE IN
CONTRAVENTION OF THIS PARAGRAPH 4 SHALL BE NULL AND VOID AND OF NO FORCE AND
EFFECT, TO THE FULLEST EXTENT PERMITTED BY LAW.  BORROWER AGREES TO BEAR AND
SHALL PAY OR REIMBURSE LENDER ON DEMAND FOR ALL REASONABLE EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, TITLE SEARCH COSTS AND TITLE
INSURANCE ENDORSEMENT PREMIUMS) INCURRED BY LENDER IN CONNECTION WITH THE
REVIEW, APPROVAL AND DOCUMENTATION OF ANY PERMITTED TRANSFER.


5.             CHANGES IN LAWS REGARDING TAXATION.  IF ANY LAW IS ENACTED OR
ADOPTED OR AMENDED AFTER THE DATE OF THIS SECURITY INSTRUMENT WHICH DEDUCTS THE
DEBT FROM THE VALUE OF THE PROPERTY FOR THE PURPOSE OF TAXATION OR WHICH IMPOSES
A TAX, EITHER DIRECTLY OR INDIRECTLY, ON THE DEBT OR LENDER’S INTEREST IN THE
PROPERTY, BORROWER WILL PAY SUCH TAX, WITH INTEREST AND PENALTIES THEREON, IF
ANY.  IF LENDER IS ADVISED BY ITS COUNSEL THAT THE PAYMENT OF SUCH TAX OR
INTEREST AND PENALTIES BY BORROWER WOULD BE UNLAWFUL, TAXABLE TO LENDER OR
UNENFORCEABLE, OR WOULD PROVIDE THE BASIS FOR A DEFENSE OF USURY, THEN LENDER
SHALL HAVE THE OPTION, BY NOTICE OF NOT LESS THAN 90 DAYS, TO DECLARE THE DEBT
IMMEDIATELY DUE AND PAYABLE.


6.             NO CREDITS ON ACCOUNT OF THE DEBT.  BORROWER SHALL NOT CLAIM OR
DEMAND OR BE ENTITLED TO ANY CREDIT ON ACCOUNT OF THE DEBT FOR ANY PART OF THE
TAXES OR OTHER CHARGES ASSESSED AGAINST THE PROPERTY, AND NO DEDUCTION SHALL
OTHERWISE BE MADE OR CLAIMED FROM THE ASSESSED VALUE OF THE PROPERTY FOR REAL
ESTATE TAX PURPOSES BY REASON OF THIS SECURITY INSTRUMENT OR THE DEBT.  IF SUCH
CLAIM, CREDIT OR DEDUCTION SHALL BE REQUIRED BY LAW, LENDER SHALL HAVE THE
OPTION, BY NOTICE OF NOT LESS THAN 90 DAYS, TO DECLARE THE DEBT IMMEDIATELY DUE
AND PAYABLE.


--------------------------------------------------------------------------------





7.             FURTHER ACTS, ETC.  BORROWER SHALL, AT ITS SOLE COST, DO,
EXECUTE, ACKNOWLEDGE AND DELIVER ALL AND EVERY SUCH FURTHER ACTS, DEEDS,
CONVEYANCES, MORTGAGES, ASSIGNMENTS, NOTICES OF ASSIGNMENT, TRANSFERS AND
ASSURANCES AS LENDER SHALL, FROM TIME TO TIME, REQUIRE, FOR THE BETTER ASSURING,
CONVEYING, ASSIGNING, TRANSFERRING, AND CONFIRMING UNTO LENDER THE PROPERTY AND
RIGHTS HEREBY MORTGAGED, GIVEN, GRANTED, BARGAINED, SOLD, ALIENATED, ENFEOFFED,
CONVEYED, CONFIRMED, PLEDGED, ASSIGNED AND HYPOTHECATED OR INTENDED NOW OR
HEREAFTER SO TO BE, OR WHICH BORROWER MAY BE OR MAY HEREAFTER BECOME BOUND TO
CONVEY OR ASSIGN TO LENDER, OR FOR CARRYING OUT THE INTENTION OR FACILITATING
THE PERFORMANCE OF THE TERMS OF THIS SECURITY INSTRUMENT, OR FOR FILING,
REGISTERING OR RECORDING THIS SECURITY INSTRUMENT OR FOR FACILITATING THE SALE
AND TRANSFER OF THE LOAN AND THE LOAN DOCUMENTS IN CONNECTION WITH A SECONDARY
MARKET TRANSACTION AS DESCRIBED IN SECTION 9.1 OF THE LOAN AGREEMENT.  UPON
FORECLOSURE, THE APPOINTMENT OF A RECEIVER OR ANY OTHER RELEVANT ACTION,
BORROWER SHALL, AT ITS SOLE COST, COOPERATE FULLY AND COMPLETELY TO EFFECT THE
ASSIGNMENT OR TRANSFER OF ANY LICENSE, PERMIT, AGREEMENT OR ANY OTHER RIGHT
NECESSARY OR USEFUL TO THE OPERATION OF THE PROPERTY.  BORROWER GRANTS TO LENDER
AN IRREVOCABLE POWER OF ATTORNEY COUPLED WITH AN INTEREST FOR THE PURPOSE OF
EXERCISING AND PERFECTING ANY AND ALL RIGHTS AND REMEDIES AVAILABLE TO LENDER AT
LAW AND IN EQUITY, INCLUDING SUCH RIGHTS AND REMEDIES AVAILABLE TO LENDER
PURSUANT TO THIS PARAGRAPH.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
IMMEDIATELY PRECEDING SENTENCE, LENDER SHALL NOT EXECUTE ANY DOCUMENT AS
ATTORNEY-IN-FACT OF BORROWER UNLESS (X)  BORROWER SHALL HAVE FAILED OR REFUSED
TO EXECUTE THE SAME WITHIN FIVE (5) BUSINESS DAYS AFTER LENDER’S REQUEST
THEREFOR, OR (Y) IN LENDER’S GOOD FAITH DETERMINATION IT WOULD BE MATERIALLY
PREJUDICED BY THE DELAY INVOLVED IN MAKING SUCH A REQUEST.  LENDER SHALL GIVE
PROMPT NOTICE TO BORROWER OF ANY EXERCISE OF THE POWER OF ATTORNEY AS PROVIDED
FOR IN THIS PARAGRAPH 7, ALONG WITH COPIES OF ALL DOCUMENTS EXECUTED IN
CONNECTION THEREWITH.


8.             RECORDING OF SECURITY INSTRUMENT, ETC.  BORROWER FORTHWITH UPON
THE EXECUTION AND DELIVERY OF THIS SECURITY INSTRUMENT AND THEREAFTER, FROM TIME
TO TIME, SHALL CAUSE THIS SECURITY INSTRUMENT, AND ANY SECURITY INSTRUMENT
CREATING A LIEN OR SECURITY INTEREST OR EVIDENCING THE LIEN HEREOF UPON THE
PROPERTY AND EACH INSTRUMENT OF FURTHER ASSURANCE TO BE FILED, REGISTERED OR
RECORDED IN SUCH MANNER AND IN SUCH PLACES AS MAY BE REQUIRED BY ANY PRESENT OR
FUTURE LAW IN ORDER TO PUBLISH NOTICE OF AND FULLY TO PROTECT THE LIEN OR
SECURITY INTEREST HEREOF UPON, AND THE INTEREST OF LENDER IN, THE PROPERTY. 
BORROWER SHALL PAY ALL FILING, REGISTRATION OR RECORDING FEES, ALL EXPENSES
INCIDENT TO THE PREPARATION, EXECUTION AND ACKNOWLEDGMENT OF AND ALL FEDERAL,
STATE, COUNTY AND MUNICIPAL, TAXES, DUTIES, IMPOSTS, DOCUMENTARY STAMPS,
ASSESSMENTS AND CHARGES ARISING OUT OF OR IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF, THIS SECURITY INSTRUMENT, ANY SECURITY INSTRUMENT SUPPLEMENTAL
HERETO, ANY SECURITY INSTRUMENT WITH RESPECT TO THE PROPERTY OR ANY INSTRUMENT
OF FURTHER ASSURANCE, EXCEPT WHERE PROHIBITED BY LAW SO TO DO.  BORROWER SHALL
HOLD HARMLESS AND INDEMNIFY LENDER, ITS SUCCESSORS AND ASSIGNS, AGAINST ANY
LIABILITY INCURRED BY REASON OF THE IMPOSITION OF ANY TAX ON THE MAKING OR
RECORDING OF THIS SECURITY INSTRUMENT.


9.             RIGHT TO CURE DEFAULTS.  UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT, LENDER MAY, BUT WITHOUT ANY OBLIGATION TO DO SO AND WITHOUT NOTICE TO
OR DEMAND ON BORROWER AND WITHOUT RELEASING BORROWER FROM ANY OBLIGATION
HEREUNDER, PERFORM THE OBLIGATIONS IN DEFAULT IN SUCH MANNER AND TO SUCH EXTENT
AS LENDER MAY DEEM NECESSARY TO PROTECT THE SECURITY HEREOF.  LENDER IS
AUTHORIZED TO ENTER UPON THE PROPERTY FOR SUCH PURPOSES OR APPEAR IN, DEFEND OR
BRING ANY ACTION OR PROCEEDING TO PROTECT ITS INTEREST IN THE PROPERTY OR TO
FORECLOSE THIS SECURITY INSTRUMENT OR COLLECT THE DEBT, AND THE COST AND EXPENSE
THEREOF (INCLUDING REASONABLE ATTORNEYS’


--------------------------------------------------------------------------------





FEES AND DISBURSEMENTS TO THE EXTENT PERMITTED BY LAW), WITH INTEREST THEREON AT
THE DEFAULT RATE FOR THE PERIOD AFTER NOTICE FROM LENDER THAT SUCH COST OR
EXPENSE WAS INCURRED TO THE DATE OF PAYMENT TO LENDER, SHALL CONSTITUTE A
PORTION OF THE DEBT, SHALL BE SECURED BY THIS SECURITY INSTRUMENT AND THE OTHER
LOAN DOCUMENTS AND SHALL BE DUE AND PAYABLE TO LENDER UPON DEMAND.


10.           REMEDIES.


(A)           UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, LENDER MAY TAKE SUCH
ACTION, WITHOUT NOTICE OR DEMAND, AS IT DEEMS ADVISABLE TO PROTECT AND ENFORCE
ITS RIGHTS AGAINST BORROWER AND IN AND TO THE PROPERTY, BY LENDER ITSELF OR
OTHERWISE, INCLUDING THE FOLLOWING ACTIONS, EACH OF WHICH MAY BE PURSUED
CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY
DETERMINE, IN ITS SOLE DISCRETION, WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE
OTHER RIGHTS AND REMEDIES OF LENDER:

(I)            DECLARE THE ENTIRE DEBT TO BE IMMEDIATELY DUE AND PAYABLE;

(II)           GIVE SUCH NOTICE OF DEFAULT AND OF ELECTION TO CAUSE THE TRUST
PROPERTY TO BE SOLD AS MAY BE REQUIRED BY LAW OR AS MAY BE NECESSARY TO CAUSE
BENEFICIARY TO EXERCISE THE POWER OF SALE GRANTED HEREIN; BENEFICIARY SHALL THEN
RECORD AND GIVE SUCH NOTICE OF BENEFICIARY’S SALE AS THEN REQUIRED BY LAW AND,
AFTER THE EXPIRATION OF SUCH TIME AS MAY BE REQUIRED BY LAW, MAY SELL THE TRUST
PROPERTY AT THE TIME AND PLACE SPECIFIED IN THE NOTICE OF SALE, AS A WHOLE OR IN
SEPARATE PARCELS AS DIRECTED BY BENEFICIARY, OR BY TRUSTOR TO THE EXTENT
REQUIRED BY LAW, AT PUBLIC AUCTION TO THE HIGHEST BIDDER FOR CASH IN LAWFUL
MONEY OF THE UNITED STATES, PAYABLE AT TIME OF SALE, ALL IN ACCORDANCE WITH
APPLICABLE LAW.  BENEFICIARY, FROM TIME TO TIME, MAY POSTPONE OR CONTINUE THE
SALE OF ALL OR ANY PORTION OF THE TRUST PROPERTY BY PUBLIC DECLARATION AT THE
TIME AND PLACE LAST APPOINTED FOR THE SALE AND NO OTHER NOTICE OF THE POSTPONED
SALE SHALL BE REQUIRED UNLESS PROVIDED BY APPLICABLE LAW.  UPON ANY SALE,
BENEFICIARY SHALL DELIVER ITS DEED CONVEYING THE PROPERTY SOLD, WITHOUT ANY
COVENANT OR WARRANTY, EXPRESSED OR IMPLIED, TO THE PURCHASER OR PURCHASERS AT
THE SALE.  THE RECITALS IN SUCH DEED OF ANY MATTERS OR FACTS SHALL BE CONCLUSIVE
AS TO THE ACCURACY THEREOF;

(III)          INSTITUTE A PROCEEDING OR PROCEEDINGS, JUDICIAL OR NONJUDICIAL,
TO THE EXTENT PERMITTED BY LAW, BY ADVERTISEMENT, BY ACTION OR OTHERWISE, FOR
THE COMPLETE FORECLOSURE OF THIS SECURITY INSTRUMENT, IN WHICH CASE THE PROPERTY
MAY BE SOLD FOR CASH OR UPON CREDIT IN ONE OR MORE PARCELS OR IN SEVERAL
INTERESTS OR PORTIONS AND IN ANY ORDER OR MANNER;

(IV)          WITH OR WITHOUT ENTRY, TO THE EXTENT PERMITTED AND PURSUANT TO THE
PROCEDURES PROVIDED BY APPLICABLE LAW, INSTITUTE PROCEEDINGS FOR THE PARTIAL
FORECLOSURE OF THIS SECURITY INSTRUMENT FOR THE PORTION OF THE DEBT THEN DUE AND
PAYABLE, SUBJECT TO THE CONTINUING LIEN OF THIS SECURITY INSTRUMENT FOR THE
BALANCE OF THE DEBT NOT THEN DUE;

(V)           SELL FOR CASH OR UPON CREDIT THE PROPERTY AND ALL ESTATE, CLAIM,
DEMAND, RIGHT, TITLE AND INTEREST OF BORROWER THEREIN AND RIGHTS OF REDEMPTION
THEREOF, PURSUANT TO THE POWER OF SALE, TO THE EXTENT PERMITTED BY LAW, OR


--------------------------------------------------------------------------------




OTHERWISE, AT ONE OR MORE SALES, AS AN ENTIRETY OR IN PARCELS, AT SUCH TIME AND
PLACE, UPON SUCH TERMS AND AFTER SUCH NOTICE THEREOF AS MAY BE REQUIRED OR
PERMITTED BY LAW;

(VI)          INSTITUTE AN ACTION, SUIT OR PROCEEDING IN EQUITY FOR THE SPECIFIC
PERFORMANCE OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED HEREIN OR IN ANY
OTHER LOAN DOCUMENT;

(VII)         RECOVER JUDGMENT ON THE NOTE EITHER BEFORE, DURING OR AFTER ANY
PROCEEDING FOR THE ENFORCEMENT OF THIS SECURITY INSTRUMENT;

(VIII)        APPLY FOR THE EX-PARTE APPOINTMENT OF A TRUSTEE, RECEIVER,
LIQUIDATOR OR CONSERVATOR OF THE PROPERTY, WITHOUT NOTICE AND WITHOUT REGARD FOR
THE ADEQUACY OF THE SECURITY FOR THE DEBT AND WITHOUT REGARD FOR THE SOLVENCY OF
THE BORROWER OR OF ANY PERSON, FIRM OR OTHER ENTITY LIABLE FOR THE PAYMENT OF
THE DEBT;

(IX)           ENFORCE LENDER’S INTEREST IN THE LEASES AND RENTS AND ENTER INTO
OR UPON THE PROPERTY, EITHER PERSONALLY OR BY ITS AGENTS, NOMINEES OR ATTORNEYS
AND DISPOSSESS BORROWER AND ITS AGENTS AND EMPLOYEES THEREFROM, AND THEREUPON
LENDER MAY (A) USE, OPERATE, MANAGE, CONTROL, INSURE, MAINTAIN, REPAIR, RESTORE
AND OTHERWISE DEAL WITH THE PROPERTY AND CONDUCT THE BUSINESS THEREAT; (B)
COMPLETE ANY CONSTRUCTION ON THE PROPERTY IN SUCH MANNER AND FORM AS LENDER
DEEMS ADVISABLE; (C) MAKE ALTERATIONS, ADDITIONS, RENEWALS, REPLACEMENTS AND
IMPROVEMENTS TO OR ON THE PROPERTY; (D) EXERCISE ALL RIGHTS AND POWERS OF
BORROWER WITH RESPECT TO THE PROPERTY, WHETHER IN THE NAME OF BORROWER OR
OTHERWISE, INCLUDING THE RIGHT TO MAKE, CANCEL, ENFORCE OR MODIFY LEASES, OBTAIN
AND EVICT TENANTS, AND DEMAND, SUE FOR, COLLECT AND RECEIVE RENTS; AND (E)
UNLESS PROHIBITED BY APPLICABLE LAW, APPLY THE RECEIPTS FROM THE PROPERTY TO THE
PAYMENT OF THE DEBT, AFTER DEDUCTING THEREFROM ALL EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED IN CONNECTION WITH THE
AFORESAID OPERATIONS AND ALL AMOUNTS NECESSARY TO PAY THE TAXES, INSURANCE AND
OTHER CHARGES IN CONNECTION WITH THE PROPERTY, AS WELL AS JUST AND REASONABLE
COMPENSATION FOR THE SERVICES OF LENDER, AND ITS COUNSEL, AGENTS AND EMPLOYEES;

(X)            REQUIRE BORROWER TO PAY MONTHLY IN ADVANCE TO LENDER, OR ANY
RECEIVER APPOINTED TO COLLECT THE RENTS, THE FAIR AND REASONABLE RENTAL VALUE
FOR THE USE AND OCCUPATION OF ANY PORTION OF THE PROPERTY OCCUPIED BY BORROWER,
AND REQUIRE BORROWER TO VACATE AND SURRENDER POSSESSION OF THE PROPERTY TO
LENDER OR TO SUCH RECEIVER, AND, IN DEFAULT THEREOF, EVICT BORROWER BY SUMMARY
PROCEEDINGS OR OTHERWISE; OR

(XI)           PURSUE SUCH OTHER RIGHTS AND REMEDIES AS MAY BE AVAILABLE AT LAW
OR IN EQUITY OR UNDER THE UCC, INCLUDING THE RIGHT TO RECEIVE AND/OR ESTABLISH A
LOCK BOX FOR ALL RENTS AND PROCEEDS FROM THE INTANGIBLES AND ANY OTHER
RECEIVABLES OR RIGHTS TO PAYMENTS OF BORROWER RELATING TO THE PROPERTY.

In the event of a sale, by foreclosure or otherwise, of less than all of the
Property, this Security Instrument shall continue as a lien on the remaining
portion of the Property.


--------------------------------------------------------------------------------





(B)           THE PROCEEDS OF ANY SALE MADE UNDER OR BY VIRTUE OF THIS
PARAGRAPH 10, TOGETHER WITH ANY OTHER SUMS WHICH THEN MAY BE HELD BY LENDER
UNDER THIS SECURITY INSTRUMENT, WHETHER UNDER THE PROVISIONS OF THIS PARAGRAPH
OR OTHERWISE, SHALL BE APPLIED BY LENDER TO THE PAYMENT OF THE DEBT IN SUCH
PRIORITY AND PROPORTION AS LENDER IN ITS SOLE DISCRETION SHALL DEEM PROPER.


(C)           TO THE EXTENT PERMITTED BY LAW, LENDER MAY ADJOURN FROM TIME TO
TIME ANY SALE BY IT TO BE MADE UNDER OR BY VIRTUE OF THIS SECURITY INSTRUMENT BY
ANNOUNCEMENT AT THE TIME AND PLACE APPOINTED FOR SUCH SALE OR FOR SUCH ADJOURNED
SALE OR SALES; AND, EXCEPT AS OTHERWISE PROVIDED BY ANY APPLICABLE LAW, LENDER,
WITHOUT FURTHER NOTICE OR PUBLICATION, MAY MAKE SUCH SALE AT THE TIME AND PLACE
TO WHICH THE SAME SHALL BE SO ADJOURNED.


(D)           UPON THE COMPLETION OF ANY SALE OR SALES PURSUANT HERETO, LENDER,
OR AN OFFICER OF ANY COURT EMPOWERED TO DO SO, SHALL EXECUTE AND DELIVER TO THE
ACCEPTED PURCHASER OR PURCHASERS A GOOD AND SUFFICIENT INSTRUMENT, OR GOOD AND
SUFFICIENT INSTRUMENTS, CONVEYING, ASSIGNING AND TRANSFERRING ALL ESTATE, RIGHT,
TITLE AND INTEREST IN AND TO THE PROPERTY AND RIGHTS SOLD.  BENEFICIARY IS
HEREBY IRREVOCABLY APPOINTED THE TRUE AND LAWFUL ATTORNEY OF TRUSTOR, IN ITS
NAME AND STEAD, TO MAKE ALL NECESSARY CONVEYANCES, ASSIGNMENTS, TRANSFERS AND
DELIVERIES OF THE TRUST PROPERTY AND RIGHTS SO SOLD AND FOR THAT PURPOSE
BENEFICIARY MAY EXECUTE ALL NECESSARY INSTRUMENTS OF CONVEYANCE, ASSIGNMENT AND
TRANSFER, AND MAY SUBSTITUTE ONE OR MORE PERSONS WITH LIKE POWER, TRUSTOR HEREBY
RATIFYING AND CONFIRMING ALL THAT ITS SAID ATTORNEY OR SUCH SUBSTITUTE OR
SUBSTITUTES SHALL LAWFULLY DO BY VIRTUE HEREOF.  ANY SALE OR SALES MADE UNDER OR
BY VIRTUE OF THIS PARAGRAPH 10, WHETHER MADE UNDER THE POWER OF SALE HEREIN
GRANTED OR UNDER OR BY VIRTUE OF JUDICIAL PROCEEDINGS OR OF A JUDGMENT OR DECREE
OF FORECLOSURE AND SALE, SHALL OPERATE TO DIVEST ALL THE ESTATE, RIGHT, TITLE,
INTEREST, CLAIM AND DEMAND WHATSOEVER, WHETHER AT LAW OR IN EQUITY, OF BORROWER
IN AND TO THE PROPERTIES AND RIGHTS SO SOLD, AND SHALL BE A PERPETUAL BAR BOTH
AT LAW AND IN EQUITY AGAINST BORROWER AND AGAINST ANY AND ALL PERSONS CLAIMING
OR WHO MAY CLAIM THE SAME, OR ANY PART THEREOF, FROM, THROUGH OR UNDER BORROWER,
SUBJECT ONLY TO SUCH REDEMPTION RIGHTS AS ARE REQUIRED BY LAW.


(E)           TO THE EXTENT PERMITTED BY LAW, UPON ANY SALE MADE UNDER OR BY
VIRTUE OF THIS PARAGRAPH 10, WHETHER MADE UNDER A POWER OF SALE OR UNDER OR BY
VIRTUE OF JUDICIAL PROCEEDINGS OR OF A JUDGMENT OR DECREE OF FORECLOSURE AND
SALE, LENDER MAY BID FOR AND ACQUIRE THE PROPERTY OR ANY PART THEREOF AND IN
LIEU OF PAYING CASH THEREFOR MAY MAKE SETTLEMENT FOR THE PURCHASE PRICE BY
CREDITING UPON THE DEBT THE NET SALES PRICE AFTER DEDUCTING THEREFROM THE
EXPENSES OF THE SALE AND COSTS OF THE ACTION AND ANY OTHER SUMS WHICH LENDER IS
AUTHORIZED TO DEDUCT UNDER THIS SECURITY INSTRUMENT OR ANY OTHER LOAN DOCUMENT.


(F)            NO RECOVERY OF ANY JUDGMENT BY LENDER AND NO LEVY OF AN EXECUTION
UNDER ANY JUDGMENT UPON THE PROPERTY OR UPON ANY OTHER PROPERTY OF BORROWER
SHALL AFFECT IN ANY MANNER OR TO ANY EXTENT THE LIEN OF THIS SECURITY INSTRUMENT
UPON THE PROPERTY OR ANY PART THEREOF, OR ANY LIENS, RIGHTS, POWERS OR REMEDIES
OF LENDER HEREUNDER, BUT SUCH LIENS, RIGHTS, POWERS AND REMEDIES OF LENDER SHALL
CONTINUE UNIMPAIRED AS BEFORE.


(G)           TO THE EXTENT PERMITTED BY LAW, LENDER MAY TERMINATE OR RESCIND
ANY PROCEEDING OR OTHER ACTION BROUGHT IN CONNECTION WITH ITS EXERCISE OF THE
REMEDIES PROVIDED IN THIS PARAGRAPH 10 AT ANY TIME BEFORE THE CONCLUSION
THEREOF, AS DETERMINED IN LENDER’S SOLE DISCRETION AND WITHOUT PREJUDICE TO
LENDER.


--------------------------------------------------------------------------------





(H)           LENDER MAY RESORT TO ANY REMEDIES AND THE SECURITY GIVEN BY THIS
SECURITY INSTRUMENT OR IN ANY OTHER LOAN DOCUMENT IN WHOLE OR IN PART, AND IN
SUCH PORTIONS AND IN SUCH ORDER AS DETERMINED BY LENDER’S SOLE DISCRETION.  NO
SUCH ACTION SHALL IN ANY WAY BE CONSIDERED A WAIVER OF ANY RIGHTS, BENEFITS OR
REMEDIES EVIDENCED OR PROVIDED BY ANY LOAN DOCUMENT.  THE FAILURE OF LENDER TO
EXERCISE ANY RIGHT, REMEDY OR OPTION PROVIDED IN ANY LOAN DOCUMENT SHALL NOT BE
DEEMED A WAIVER OF SUCH RIGHT, REMEDY OR OPTION OR OF ANY COVENANT OR OBLIGATION
SECURED BY ANY LOAN DOCUMENT.  NO ACCEPTANCE BY LENDER OF ANY PAYMENT AFTER THE
OCCURRENCE OF ANY EVENT OF DEFAULT AND NO PAYMENT BY LENDER OF ANY OBLIGATION
FOR WHICH BORROWER IS LIABLE HEREUNDER SHALL BE DEEMED TO WAIVE OR CURE ANY
EVENT OF DEFAULT, OR BORROWER’S LIABILITY TO PAY SUCH OBLIGATION.  NO SALE OF
ALL OR ANY PORTION OF THE PROPERTY, NO FORBEARANCE ON THE PART OF LENDER, AND NO
EXTENSION OF TIME FOR THE PAYMENT OF THE WHOLE OR ANY PORTION OF THE DEBT OR ANY
OTHER INDULGENCE GIVEN BY LENDER TO BORROWER, SHALL OPERATE TO RELEASE OR IN ANY
MANNER AFFECT THE INTEREST OF LENDER IN THE REMAINING PROPERTY OR THE LIABILITY
OF BORROWER TO PAY THE DEBT.  NO WAIVER BY LENDER SHALL BE EFFECTIVE UNLESS IT
IS IN WRITING AND THEN ONLY TO THE EXTENT SPECIFICALLY STATED.  ALL COSTS AND
EXPENSES OF LENDER IN EXERCISING ITS RIGHTS AND REMEDIES UNDER THIS PARAGRAPH 10
(INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS TO THE EXTENT PERMITTED
BY LAW), SHALL BE PAID BY BORROWER IMMEDIATELY UPON NOTICE FROM LENDER, WITH
INTEREST AT THE DEFAULT RATE FOR THE PERIOD AFTER NOTICE FROM LENDER, AND SUCH
COSTS AND EXPENSES SHALL CONSTITUTE A PORTION OF THE DEBT AND SHALL BE SECURED
BY THIS SECURITY INSTRUMENT.


(I)            THE INTERESTS AND RIGHTS OF LENDER UNDER THE LOAN DOCUMENTS SHALL
NOT BE IMPAIRED BY ANY INDULGENCE, INCLUDING (I) ANY RENEWAL, EXTENSION OR
MODIFICATION WHICH LENDER MAY GRANT WITH RESPECT TO ANY OF THE DEBT, (II) ANY
SURRENDER, COMPROMISE, RELEASE, RENEWAL, EXTENSION, EXCHANGE OR SUBSTITUTION
WHICH LENDER MAY GRANT WITH RESPECT TO THE PROPERTY OR ANY PORTION THEREOF OR
(III) ANY RELEASE OR INDULGENCE GRANTED TO ANY MAKER, ENDORSER, GUARANTOR OR
SURETY OF ANY OF THE DEBT.


11.           RIGHT OF ENTRY.  IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES
GRANTED UNDER THIS SECURITY INSTRUMENT, LENDER AND ITS AGENTS SHALL HAVE THE
RIGHT TO ENTER AND INSPECT THE PROPERTY AT ANY REASONABLE TIME DURING THE TERM
OF THIS SECURITY INSTRUMENT.  THE COST OF SUCH INSPECTIONS OR AUDITS SHALL BE
BORNE BY BORROWER SHOULD LENDER DETERMINE THAT AN EVENT OF DEFAULT EXISTS,
INCLUDING THE COST OF ALL FOLLOW UP OR ADDITIONAL INVESTIGATIONS OR INQUIRIES
DEEMED REASONABLY NECESSARY BY LENDER.  THE COST OF SUCH INSPECTIONS, IF NOT
PAID FOR BY BORROWER FOLLOWING DEMAND, MAY BE ADDED TO THE PRINCIPAL BALANCE OF
THE SUMS DUE UNDER THE NOTE AND THIS SECURITY INSTRUMENT AND SHALL BEAR INTEREST
THEREAFTER UNTIL PAID AT THE DEFAULT RATE.


12.           SECURITY AGREEMENT.


(A)           THIS SECURITY INSTRUMENT IS BOTH A REAL PROPERTY DEED OF TRUST AND
A “SECURITY AGREEMENT” WITHIN THE MEANING OF THE UCC.  THE PROPERTY INCLUDES
BOTH REAL AND PERSONAL PROPERTY AND ALL OTHER RIGHTS AND INTERESTS, WHETHER
TANGIBLE OR INTANGIBLE IN NATURE, OF BORROWER IN THE PROPERTY.  BORROWER BY
EXECUTING AND DELIVERING THIS SECURITY INSTRUMENT HAS GRANTED AND HEREBY GRANTS
TO LENDER, AS SECURITY FOR THE DEBT, A SECURITY INTEREST IN THE PROPERTY TO THE
FULL EXTENT THAT THE PROPERTY MAY BE SUBJECT TO THE UCC (SUCH PORTION OF THE
PROPERTY SO SUBJECT TO THE UCC BEING CALLED IN THIS PARAGRAPH THE
“COLLATERAL”).  THIS SECURITY INSTRUMENT SHALL ALSO CONSTITUTE A “FIXTURE
FILING” FOR THE PURPOSES OF THE UCC AND IS TO BE FILED FOR RECORD IN THE REAL
ESTATE RECORDS WHERE ANY PART OF THE PROPERTY (INCLUDING SAID FIXTURES) IS
SITUATED.  AS SUCH, THIS SECURITY INSTRUMENT COVERS ALL ITEMS OF THE COLLATERAL
THAT ARE OR ARE TO BECOME FIXTURES.


--------------------------------------------------------------------------------



INFORMATION CONCERNING THE SECURITY INTEREST HEREIN GRANTED MAY BE OBTAINED FROM
THE PARTIES AT THE ADDRESSES OF THE PARTIES SET FORTH IN THE FIRST PARAGRAPH OF
THIS SECURITY INSTRUMENT.  IF AN EVENT OF DEFAULT SHALL OCCUR, LENDER, IN
ADDITION TO ANY OTHER RIGHTS AND REMEDIES WHICH IT MAY HAVE, SHALL HAVE AND MAY
EXERCISE IMMEDIATELY AND WITHOUT DEMAND, ANY AND ALL RIGHTS AND REMEDIES GRANTED
TO A SECURED PARTY UPON DEFAULT UNDER THE UCC, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE RIGHT TO TAKE POSSESSION OF THE COLLATERAL OR
ANY PART THEREOF, AND TO TAKE SUCH OTHER MEASURES AS LENDER MAY DEEM NECESSARY
FOR THE CARE, PROTECTION AND PRESERVATION OF THE COLLATERAL.  UPON REQUEST OR
DEMAND OF LENDER, BORROWER SHALL AT ITS EXPENSE ASSEMBLE THE COLLATERAL AND MAKE
IT AVAILABLE TO LENDER AT A CONVENIENT PLACE ACCEPTABLE TO LENDER.  BORROWER
SHALL PAY TO LENDER ON DEMAND ANY AND ALL EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS, INCURRED OR PAID BY LENDER IN PROTECTING THE
INTEREST IN THE COLLATERAL AND IN ENFORCING THE RIGHTS HEREUNDER WITH RESPECT TO
THE COLLATERAL.  ANY NOTICE OF SALE, DISPOSITION OR OTHER INTENDED ACTION BY
LENDER WITH RESPECT TO THE COLLATERAL, SENT TO BORROWER IN ACCORDANCE WITH THE
PROVISIONS HEREOF AT LEAST TEN DAYS PRIOR TO SUCH ACTION, SHALL CONSTITUTE
COMMERCIALLY REASONABLE NOTICE TO BORROWER.  THE PROCEEDS OF ANY DISPOSITION OF
THE COLLATERAL, OR ANY PART THEREOF, MAY BE APPLIED BY LENDER TO THE PAYMENT OF
THE DEBT IN SUCH PRIORITY AND PROPORTIONS AS LENDER IN ITS SOLE DISCRETION SHALL
DEEM PROPER.  IN THE EVENT OF ANY CHANGE IN NAME, IDENTITY OR STRUCTURE OF
BORROWER, BORROWER SHALL NOTIFY LENDER THEREOF AND PROMPTLY AFTER REQUEST SHALL
EXECUTE, FILE AND RECORD SUCH UCC FORMS AS ARE NECESSARY TO MAINTAIN THE
PRIORITY OF LENDER’S LIEN UPON AND SECURITY INTEREST IN THE COLLATERAL, AND
SHALL PAY ALL EXPENSES AND FEES IN CONNECTION WITH THE FILING AND RECORDING
THEREOF.  IF LENDER SHALL REQUIRE THE FILING OR RECORDING OF ADDITIONAL UCC
FORMS OR CONTINUATION STATEMENTS, BORROWER SHALL, PROMPTLY AFTER REQUEST,
EXECUTE, FILE AND RECORD SUCH UCC FORMS OR CONTINUATION STATEMENTS AS LENDER
SHALL DEEM NECESSARY, AND SHALL PAY ALL EXPENSES AND FEES IN CONNECTION WITH THE
FILING AND RECORDING THEREOF, IT BEING UNDERSTOOD AND AGREED, HOWEVER, THAT NO
SUCH ADDITIONAL DOCUMENTS SHALL INCREASE BORROWER’S OBLIGATIONS UNDER THE LOAN
DOCUMENTS.  BORROWER HEREBY IRREVOCABLY APPOINTS LENDER AS ITS ATTORNEY-IN-FACT,
COUPLED WITH AN INTEREST, TO FILE WITH THE APPROPRIATE PUBLIC OFFICE ON ITS
BEHALF ANY FINANCING OR OTHER STATEMENTS SIGNED ONLY BY LENDER, AS SECURED
PARTY, IN CONNECTION WITH THE COLLATERAL COVERED BY THIS SECURITY INSTRUMENT.


13.           ACTIONS AND PROCEEDINGS.  LENDER HAS THE RIGHT TO APPEAR IN AND
DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THE PROPERTY AND TO
BRING ANY ACTION OR PROCEEDING, IN THE NAME AND ON BEHALF OF BORROWER, WHICH
LENDER, IN ITS SOLE DISCRETION, DECIDES SHOULD BE BROUGHT TO PROTECT ITS OR
THEIR INTEREST IN THE PROPERTY.  LENDER SHALL, AT ITS OPTION, BE SUBROGATED TO
THE LIEN OF ANY MORTGAGE, DEED OF TRUST OR OTHER SECURITY INSTRUMENT DISCHARGED
IN WHOLE OR IN PART BY THE DEBT, AND ANY SUCH SUBROGATION RIGHTS SHALL
CONSTITUTE ADDITIONAL SECURITY FOR THE PAYMENT OF THE DEBT.


14.           MARSHALLING AND OTHER MATTERS.  BORROWER HEREBY WAIVES, TO THE
EXTENT PERMITTED BY LAW, THE BENEFIT OF ALL HOMESTEAD, APPRAISEMENT, VALUATION,
STAY, EXTENSION, REINSTATEMENT AND REDEMPTION LAWS NOW OR HEREAFTER IN FORCE AND
ALL RIGHTS OF MARSHALLING IN THE EVENT OF ANY SALE HEREUNDER OF THE PROPERTY OR
ANY PART THEREOF OR ANY INTEREST THEREIN.  FURTHER, BORROWER HEREBY EXPRESSLY
WAIVES ANY AND ALL RIGHTS OF REDEMPTION FROM SALE UNDER ANY ORDER OR DECREE OF
FORECLOSURE OF THIS SECURITY INSTRUMENT ON BEHALF OF BORROWER, AND ON BEHALF OF
EACH AND EVERY PERSON ACQUIRING ANY INTEREST IN OR TITLE TO THE PROPERTY
SUBSEQUENT TO THE DATE OF THIS SECURITY INSTRUMENT AND ON BEHALF OF ALL PERSONS
TO THE EXTENT PERMITTED BY APPLICABLE LAW.  THE LIEN OF THIS SECURITY INSTRUMENT
SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT IN ANY MANNER BE AFFECTED OR
IMPAIRED BY ANY ACTS OR OMISSIONS WHATSOEVER OF LENDER AND, WITHOUT LIMITING THE


--------------------------------------------------------------------------------





GENERALITY OF THE FOREGOING, THE LIEN HEREOF SHALL NOT BE IMPAIRED BY (I) ANY
ACCEPTANCE BY LENDER OF ANY OTHER SECURITY FOR ANY PORTION OF THE DEBT, (II) ANY
FAILURE, NEGLECT OR OMISSION ON THE PART OF LENDER TO REALIZE UPON OR PROTECT
ANY PORTION OF THE DEBT OR ANY COLLATERAL SECURITY THEREFOR OR (III) ANY RELEASE
(EXCEPT AS TO THE PROPERTY RELEASED), SALE, PLEDGE, SURRENDER, COMPROMISE,
SETTLEMENT, RENEWAL, EXTENSION, INDULGENCE, ALTERATION, CHANGING, MODIFICATION
OR DISPOSITION OF ANY PORTION OF THE DEBT OR OF ANY OF THE COLLATERAL SECURITY
THEREFOR; AND LENDER MAY FORECLOSE, OR EXERCISE ANY OTHER REMEDY AVAILABLE TO
LENDER UNDER OTHER LOAN DOCUMENTS WITHOUT FIRST EXERCISING OR ENFORCING ANY OF
ITS REMEDIES UNDER THIS SECURITY INSTRUMENT, AND ANY EXERCISE OF THE RIGHTS AND
REMEDIES OF LENDER HEREUNDER SHALL NOT IN ANY MANNER IMPAIR THE DEBT OR THE
LIENS OF ANY OTHER LOAN DOCUMENT OR ANY OF LENDER’S RIGHTS AND REMEDIES
THEREUNDER.


15.           NOTICES.  ALL NOTICES, CONSENTS, APPROVALS AND REQUESTS REQUIRED
OR PERMITTED HEREUNDER SHALL BE IN WRITING, AND SHALL BE SENT, AND SHALL BE
DEEMED EFFECTIVE, AS PROVIDED IN THE LOAN AGREEMENT.


16.           INAPPLICABLE PROVISIONS.  IF ANY TERM, COVENANT OR CONDITION OF
THIS SECURITY INSTRUMENT IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
RESPECT, THIS SECURITY INSTRUMENT SHALL BE CONSTRUED WITHOUT SUCH PROVISION.


17.           HEADINGS.  THE PARAGRAPH HEADINGS IN THIS SECURITY INSTRUMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE CONSTRUED AS DEFINING OR
LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF THE PROVISIONS HEREOF.


18.           DUPLICATE ORIGINALS.  THIS SECURITY INSTRUMENT MAY BE EXECUTED IN
ANY NUMBER OF DUPLICATE ORIGINALS AND EACH SUCH DUPLICATE ORIGINAL SHALL BE
DEEMED TO BE AN ORIGINAL.


19.           DEFINITIONS.  UNLESS THE CONTEXT CLEARLY INDICATES A CONTRARY
INTENT OR UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, WORDS USED IN THIS
SECURITY INSTRUMENT MAY BE USED INTERCHANGEABLY IN SINGULAR OR PLURAL FORM; AND
THE WORD “BORROWER” SHALL MEAN “EACH BORROWER AND ANY SUBSEQUENT OWNER OR OWNERS
OF A FEE INTEREST IN THE PROPERTY OR ANY PART THEREOF, OR ANY SUBSEQUENT OWNER
OR OWNERS OF A LEASEHOLD INTEREST UNDER EACH GROUND LEASE, THE WORD “LENDER”
SHALL MEAN “LENDER AND ANY SUBSEQUENT HOLDER OF THE NOTE,” THE WORDS “PROPERTY”
SHALL INCLUDE ANY PORTION OF THE PROPERTY AND ANY INTEREST THEREIN, THE WORD
“INCLUDING” MEANS “INCLUDING BUT NOT LIMITED TO” AND THE WORDS “ATTORNEYS’ FEES”
SHALL INCLUDE ANY AND ALL ATTORNEYS’ FEES, PARALEGAL AND LAW CLERK FEES,
INCLUDING FEES AT THE PRE-TRIAL, TRIAL AND APPELLATE LEVELS INCURRED OR PAID BY
LENDER IN PROTECTING ITS INTEREST IN THE PROPERTY AND COLLATERAL AND ENFORCING
ITS RIGHTS HEREUNDER.


20.           HOMESTEAD.  BORROWER HEREBY WAIVES AND RENOUNCES ALL HOMESTEAD AND
EXEMPTION RIGHTS PROVIDED BY THE CONSTITUTION AND THE LAWS OF THE UNITED STATES
AND OF ANY STATE, IN AND TO THE PROPERTY AS AGAINST THE COLLECTION OF THE DEBT,
OR ANY PART THEREOF.


21.           ASSIGNMENTS.  LENDER SHALL HAVE THE RIGHT TO ASSIGN OR TRANSFER
ITS RIGHTS UNDER THIS SECURITY INSTRUMENT IN CONNECTION WITH ANY TRANSFER OF ITS
INTEREST IN THE LOAN, OR ANY PORTION THEREOF, IN ACCORDANCE WITH THE LOAN
AGREEMENT.  ANY ASSIGNEE OR TRANSFEREE SHALL BE ENTITLED TO ALL THE BENEFITS
AFFORDED LENDER UNDER THIS SECURITY INSTRUMENT.


22.           WAIVER OF JURY TRIAL.  BORROWER AND BY ITS FUNDING OF THE LOAN,
LENDER, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF


--------------------------------------------------------------------------------





ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THIS SECURITY INSTRUMENT OR ANY OTHER LOAN DOCUMENT, OR ANY CLAIM, COUNTERCLAIM
OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL
BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EITHER PARTY HERETO IS HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY BORROWER.


23.           CONSENTS.  ANY CONSENT OR APPROVAL BY LENDER IN ANY SINGLE
INSTANCE SHALL NOT BE DEEMED OR CONSTRUED TO BE LENDER’S CONSENT OR APPROVAL IN
ANY LIKE MATTER ARISING AT A SUBSEQUENT DATE, AND THE FAILURE OF LENDER TO
PROMPTLY EXERCISE ANY RIGHT, POWER, REMEDY, CONSENT OR APPROVAL PROVIDED HEREIN
OR AT LAW OR IN EQUITY SHALL NOT CONSTITUTE OR BE CONSTRUED AS A WAIVER OF THE
SAME NOR SHALL LENDER BE ESTOPPED FROM EXERCISING SUCH RIGHT, POWER, REMEDY,
CONSENT OR APPROVAL AT A LATER DATE.  ANY CONSENT OR APPROVAL REQUESTED OF AND
GRANTED BY LENDER PURSUANT HERETO SHALL BE NARROWLY CONSTRUED TO BE APPLICABLE
ONLY TO BORROWER AND THE MATTER IDENTIFIED IN SUCH CONSENT OR APPROVAL AND NO
THIRD PARTY SHALL CLAIM ANY BENEFIT BY REASON THEREOF, AND ANY SUCH CONSENT OR
APPROVAL SHALL NOT BE DEEMED TO CONSTITUTE LENDER A VENTURER OR PARTNER WITH
BORROWER NOR SHALL PRIVITY OF CONTRACT BE PRESUMED TO HAVE BEEN ESTABLISHED WITH
ANY SUCH THIRD PARTY.  IF LENDER DEEMS IT TO BE IN ITS BEST INTEREST TO RETAIN
ASSISTANCE OF PERSONS, FIRMS OR CORPORATIONS (INCLUDING ATTORNEYS, TITLE
INSURANCE COMPANIES, APPRAISERS, ENGINEERS AND SURVEYORS) WITH RESPECT TO A
REQUEST FOR CONSENT OR APPROVAL, BORROWER SHALL REIMBURSE LENDER FOR ALL COSTS
REASONABLY INCURRED IN CONNECTION WITH THE EMPLOYMENT OF SUCH PERSONS, FIRMS OR
CORPORATIONS.


24.           EMPLOYEE BENEFIT PLAN.  DURING THE TERM OF THIS SECURITY
INSTRUMENT, UNLESS LENDER SHALL HAVE PREVIOUSLY CONSENTED IN WRITING, (I)
BORROWER SHALL TAKE NO ACTION THAT WOULD CAUSE IT TO BECOME AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN 29 C.F.R. SECTION 2510.3-101, OR “ASSETS OF A GOVERNMENTAL
PLAN” SUBJECT TO REGULATION UNDER THE STATE STATUTES, AND (II) BORROWER SHALL
NOT SELL, ASSIGN OR TRANSFER THE PROPERTY, OR ANY PORTION THEREOF OR INTEREST
THEREIN, TO ANY TRANSFEREE THAT DOES NOT EXECUTE AND DELIVER TO LENDER ITS
WRITTEN ASSUMPTION OF THE OBLIGATIONS OF THIS COVENANT.  BORROWER SHALL PROTECT,
DEFEND, INDEMNIFY AND HOLD LENDER HARMLESS FROM AND AGAINST ALL LOSS, COST,
DAMAGE AND EXPENSE (INCLUDING ALL ATTORNEYS’ FEES, EXCISE TAXES AND COSTS OF
CORRECTING ANY PROHIBITED TRANSACTION OR OBTAINING AN APPROPRIATE EXEMPTION)
THAT LENDER MAY INCUR AS A RESULT OF BORROWER’S BREACH OF THIS COVENANT.  THIS
COVENANT AND INDEMNITY SHALL SURVIVE THE EXTINGUISHMENT OF THE LIEN OF THIS
SECURITY INSTRUMENT BY FORECLOSURE OR ACTION IN LIEU THEREOF; FURTHERMORE, THE
FOREGOING INDEMNITY SHALL SUPERSEDE ANY LIMITATIONS ON BORROWER’S LIABILITY
UNDER ANY OF THE LOAN DOCUMENTS.


25.           LOAN REPAYMENT AND DEFEASANCE.  THE LIEN OF THIS SECURITY
INSTRUMENT SHALL BE TERMINATED, RELEASED AND RECONVEYED OF RECORD BY LENDER
PRIOR TO THE MATURITY DATE ONLY IN ACCORDANCE WITH THE TERMS AND PROVISIONS SET
FORTH IN THE LOAN AGREEMENT.


--------------------------------------------------------------------------------





26.           GOVERNING LAW.  THIS SECURITY INSTRUMENT SHALL BE GOVERNED BY, AND
BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.


27.           EXCULPATION.  THE LIABILITY OF BORROWER HEREUNDER IS LIMITED
PURSUANT TO SECTION 10.1 OF THE LOAN AGREEMENT.


28.           COUNTERPARTS.  THIS SECURITY INSTRUMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN
ORIGINAL, BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME
INSTRUMENT.


29.           JOINT AND SEVERAL.  EACH PERSON CONSTITUTING BORROWER HEREUNDER
SHALL HAVE JOINT AND SEVERAL LIABILITY FOR THE OBLIGATIONS OF BORROWER HEREUNDER
EXCEPT AS OTHERWISE PROVIDED IN THE LOAN DOCUMENTS.


30.           TRUSTEE; SUCCESSOR TRUSTEE.  TRUSTEE SHALL NOT BE LIABLE FOR ANY
ERROR OF JUDGMENT OR ACT DONE BY TRUSTEE, OR BE OTHERWISE RESPONSIBLE OR
ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER, EXCEPT IF THE RESULT OF
TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  TRUSTEE SHALL NOT BE
PERSONALLY LIABLE IN CASE OF ENTRY BY HIM OR ANYONE ACTING BY VIRTUE OF THE
POWERS HEREIN GRANTED HIM UPON THE TRUST PROPERTY FOR DEBTS CONTRACTED OR
LIABILITY OR DAMAGES OR DAMAGES INCURRED IN THE MANAGEMENT OR OPERATION OF THE
TRUST PROPERTY.  TRUSTEE SHALL HAVE THE RIGHT TO RELY ON ANY INSTRUMENT,
DOCUMENT OR SIGNATURE AUTHORIZING OR SUPPORTING ANY ACTION TAKEN OR PROPOSED TO
BE TAKEN BY HIM HEREUNDER OR BELIEVED BY HIM TO BE GENUINE.  TRUSTEE SHALL BE
ENTITLED TO REIMBURSEMENT FOR ACTUAL EXPENSES INCURRED BY HIM IN THE PERFORMANCE
OF HIS DUTIES HEREUNDER AND TO REASONABLE COMPENSATION FOR SUCH OF HIS SERVICES
HEREUNDER AS SHALL BE RENDERED.  TRUSTOR WILL, FROM TIME TO TIME, REIMBURSE
TRUSTEE FOR AND SAVE AND HOLD HIM HARMLESS FROM AND AGAINST ANY AND ALL LOSS,
COST, LIABILITY, DAMAGE AND REASONABLE EXPENSE WHATSOEVER INCURRED BY HIM IN THE
PERFORMANCE OF HIS DUTIES.  ALL MONIES RECEIVED BY TRUSTEE SHALL, UNTIL USED OR
APPLIED AS HEREIN PROVIDED, BE HELD IN TRUST FOR THE PURPOSES FOR WHICH THEY
WERE RECEIVED, BUT NEED NOT BE SEGREGATED IN ANY MANNER FROM ANY OTHER MONIES
(EXCEPT TO THE EXTENT REQUIRED BY LAW) AND TRUSTEE SHALL BE UNDER NO LIABILITY
FOR INTEREST ON ANY MONIES RECEIVED BY HIM HEREUNDER.  TRUSTEE MAY RESIGN BY
GIVING OF NOTICE OF SUCH RESIGNATION IN WRITING TO BENEFICIARY.  IF TRUSTEE
SHALL DIE, RESIGN OR BECOME DISQUALIFIED FROM ACTING IN THE EXECUTION OF THIS
TRUST OR SHALL FAIL OR REFUSE TO EXERCISE THE SAME WHEN REQUESTED BY BENEFICIARY
OR IF FOR ANY OR NO REASON AND WITHOUT CAUSE BENEFICIARY SHALL PREFER TO APPOINT
A SUBSTITUTE TRUSTEE TO ACT INSTEAD OF THE ORIGINAL TRUSTEE NAMED HEREIN, OR ANY
PRIOR SUCCESSOR OR SUBSTITUTE TRUSTEE, BENEFICIARY SHALL, WITHOUT ANY FORMALITY
OR NOTICE TO TRUSTOR OR ANY OTHER PERSON, HAVE FULL POWER TO APPOINT A
SUBSTITUTE TRUSTEE AND, IF BENEFICIARY SO ELECTS, SEVERAL SUBSTITUTE TRUSTEES IN
SUCCESSION WHO SHALL SUCCEED TO ALL THE ESTATE, RIGHTS, POWERS AND DUTIES OF THE
AFORENAMED TRUSTEE.  EACH APPOINTMENT AND SUBSTITUTION SHALL BE EVIDENCED BY AN
INSTRUMENT IN WRITING WHICH SHALL RECITE THE PARTIES TO, AND THE BOOK AND PAGE
OF RECORD OF, THIS SECURITY INSTRUMENT, AND THE DESCRIPTION OF THE REAL PROPERTY
HEREIN DESCRIBED, WHICH INSTRUMENT, EXECUTED AND ACKNOWLEDGED BY BENEFICIARY,
SHALL (I) BE CONCLUSIVE PROOF OF THE PROPER SUBSTITUTION AND APPOINTMENT OF SUCH
SUCCESSOR TRUSTEE OR TRUSTEES, (II) DULY ASSIGN AND TRANSFER ALL THE ESTATES,
PROPERTIES, RIGHTS, POWERS AND TRUSTS OF TRUSTEE SO CEASING TO ACT AND (III) BE
NOTICE OF SUCH PROPER SUBSTITUTION AND APPOINTMENT TO ALL PARTIES IN INTEREST. 
IN ADDITION, SUCH TRUSTEE CEASING TO ACT SHALL DULY ASSIGN, TRANSFER, AND
DELIVER ANY OF THE PROPERTY AND MONIES HELD BY TRUSTEE TO THE SUCCESSOR TRUSTEE
SO APPOINTED IN ITS OR HIS PLACE.  THE TRUSTEE MAY ACT IN THE EXECUTION OF THIS


--------------------------------------------------------------------------------





TRUST AND MAY AUTHORIZE ONE OR MORE PARTIES TO ACT ON HIS BEHALF TO PERFORM THE
MINISTERIAL FUNCTIONS REQUIRED OF HIM HEREUNDER, INCLUDING WITHOUT LIMITATION,
THE TRANSMITTAL AND POSTING OF ANY NOTICES AND IT SHALL NOT BE NECESSARY FOR ANY
TRUSTEE TO BE PRESENT IN PERSON AT ANY FORECLOSURE SALE.


PART II - NORTH CAROLINA PROVISIONS


31.           INCONSISTENCIES.  IN THE EVENT OF ANY INCONSISTENCIES BETWEEN THE
TERMS AND CONDITIONS OF THIS PART II AND THE OTHER PROVISIONS OF THIS SECURITY
INSTRUMENT, THE TERMS AND CONDITIONS OF THIS PART II SHALL CONTROL AND BE
BINDING.


32.           THE FOLLOWING LANGUAGE SHALL BE ADDED IMMEDIATELY PRIOR TO THE
FIRST SENTENCE OF THE PARAGRAPH BEGINNING “TO SECURE THE PAYMENT OF THE NOTE AND
ALL SUMS WHICH MAY OR SHALL BECOME DUE THEREUNDER”::  “IN CONSIDERATION OF $1.00
AND OTHER GOOD AND SUFFICIENT CONSIDERATION,”.


33.           CONDITIONS TO GRANT.  THE WORDS “TO HAVE AND TO HOLD THE PROPERTY
UNTO AND TO THE USE AND BENEFIT OF LENDER AND ITS SUCCESSORS AND ASSIGNS,
FOREVER” ARE HEREBY DELETED AND THE FOLLOWING WORDS ARE SUBSTITUTED THEREFORE:

“TO HAVE AND TO HOLD, the above granted and described Property unto Trustee in
fee simple forever,”


34.           THE FOLLOWING WORDS ARE HEREBY ADDED IMMEDIATELY AFTER THE WORDS
“THESE PRESENTS AND THE ESTATE HEREBY GRANTED SHALL CEASE, TERMINATE AND BE
VOID” AT THE END OF THE PARAGRAPH BEGINNING “PROVIDED, HOWEVER, THESE PRESENTS
ARE UPON THE EXPRESS CONDITION THAT,”:

and may be canceled of record at the request and at the cost of Borrower.  In
addition to all other methods of cancellation afforded by law, Borrower shall be
entitled to have this Security Instrument cancelled of record upon presentation
of this Security Instrument marked “Paid and Satisfied” by Trustee and/or Lender
to the Register of Deeds of the county in which the Property is located.


35.           CONDITIONS TO GRANT.  THE FOLLOWING PARAGRAPHS ARE HEREBY ADDED
IMMEDIATELY FOLLOWING THE PARAGRAPH BEGINNING “PROVIDED, HOWEVER, THESE PRESENTS
ARE UPON THE EXPRESS CONDITION THAT,” AS NEW PARAGRAPHS:

To the extent that any of the above granted and described Property is not real
property that the Trustee is empowered to sell at a public sale pursuant to N.C.
Gen. Stat. § 45-21.1 et seq., or is not real property that could be sold at a
public sale pursuant to a judicial proceeding to foreclose the lien of this
Security Instrument, such Property will automatically be deemed to have been
assigned and conveyed to the Lender and a security interest granted to Lender in
such Property, effective as of the date of this Security Instrument.


--------------------------------------------------------------------------------




THIS CONVEYANCE IS MADE UPON THIS SPECIAL TRUST, that if Borrower shall pay the
sums due under the Note and Loan Agreement in accordance with its terms and
shall comply with all the covenants, terms and conditions of this Security
Instrument and the Loan Agreement, this conveyance shall be null and void and
may be canceled of record at the request and at the cost of Borrower.


36.           WAIVER OF RELEASE.  BORROWER HEREBY WAIVES AND RELEASES ANY RIGHTS
BORROWER MAY HAVE WITH REGARD TO RELEASE OF LIABILITY OR OBLIGATIONS OF BORROWER
PURSUANT TO N.C. GEN. STAT. §45-45.1.


37.           THE WORDS “ANY AND ALL” ARE HEREBY DELETED FROM SECTION 19 OF THIS
SECURITY INSTRUMENT ENTITLED “DEFINITIONS”.


38.           FIXTURE FILING.  THIS SECURITY INSTRUMENT SHALL CONSTITUTE A
FINANCING STATEMENT FILED AS A FIXTURE FILING IN ACCORDANCE WITH N.C. GEN. STAT.
§ 25-9-502 (OR ANY AMENDMENT THERETO).  FOR PURPOSES OF COMPLYING WITH THE
REQUIREMENTS OF N.C. GEN. STAT. § 25-9-502, THE NAME OF BORROWER, AS DEBTOR, AND
LENDER, AS SECURED PARTY, AND THE RESPECTIVE ADDRESSES OF BORROWER, AS DEBTOR,
AND LENDER, AS SECURED PARTY, ARE SET FORTH ON THE FIRST PAGE OF THIS SECURITY
INSTRUMENT; THE TYPES OR ITEMS OF COLLATERAL ARE DESCRIBED IN THE DEFINITION OF
“EQUIPMENT” APPEARING IN THE PARAGRAPH OF THIS SECURITY INSTRUMENT BEGINNING
“(B) ALL MACHINERY, FURNITURE, FURNISHINGS,”; AND THE DESCRIPTION OF THE LAND IS
SET FORTH ON EXHIBIT A ATTACHED HERETO.  THE COLLATERAL IS OR INCLUDES FIXTURES.


39.           POWER OF SALE.  UPON THE OCCURRENCE OF AND DURING THE CONTINUATION
OF AN EVENT OF DEFAULT, ON THE APPLICATION OF LENDER, IT SHALL BE LAWFUL FOR AND
THE DUTY OF TRUSTEE, AND HE IS HEREBY AUTHORIZED AND EMPOWERED TO EXPOSE TO SALE
AND TO SELL THE HEREINBEFORE DESCRIBED PREMISES AT PUBLIC AUCTION FOR CASH,
AFTER HAVING FIRST COMPLIED WITH ALL APPLICABLE REQUIREMENTS OF NORTH CAROLINA
LAW WITH RESPECT TO THE EXERCISE OF POWERS OF SALE IN DEEDS OF TRUST, AND UPON
SUCH SALE TRUSTEE SHALL CONVEY TITLE TO THE PURCHASER IN FEE SIMPLE.  TRUSTEE
SHALL APPLY THE PROCEEDS OF SUCH SALE FIRST, TO THE PAYMENT OF ALL COSTS AND
EXPENSES OF THE SALE, INCLUDING TRUSTEE’S COMMISSION, IF ANY, AND A REASONABLE
AUCTIONEER’S FEE IF SUCH EXPENSE HAS BEEN INCURRED; SECOND, TO THE PAYMENT OF
TAXES DUE AND UNPAID ON THE PROPERTY SOLD, AS PROVIDED BY N.C. GEN. STAT. 
§45-21.31, UNLESS THE NOTICE OF SALE PROVIDED THAT THE PROPERTY BE SOLD SUBJECT
TO TAXES THEREON AND THE PROPERTY WAS SO SOLD; THIRD, TO THE PAYMENT OF SPECIAL
ASSESSMENTS, OR ANY INSTALLMENTS THEREOF, AGAINST THE PROPERTY SOLD, WHICH ARE
DUE AND UNPAID, AS PROVIDED BY N.C. GEN. STAT. §45-21.31, UNLESS THE NOTICE OF
SALE PROVIDED THAT THE PROPERTY BE SOLD SUBJECT TO SPECIAL ASSESSMENTS THEREON
AND THE PROPERTY WAS SO SOLD; FOURTH, TO THE PAYMENT OF THE OBLIGATIONS SECURED
BY THIS SECURITY INSTRUMENT; AND THE BALANCE, IF ANY, SHALL BE PAID TO ANY
PERSON OR PERSONS LEGALLY ENTITLED THERETO.  BORROWER AGREES THAT IN THE EVENT
OF A SALE HEREUNDER, LENDER SHALL HAVE THE RIGHT TO BID THEREAT.  TRUSTEE MAY
REQUIRE THE SUCCESSFUL BIDDER AT ANY SALE TO DEPOSIT IMMEDIATELY WITH TRUSTEE
CASH OR CERTIFIED CHECK IN AN AMOUNT NOT TO EXCEED TEN PERCENT (10%) OF HIS BID,
PROVIDED NOTICE OF SUCH REQUIREMENT IS CONTAINED IN THE ADVERTISEMENT OF THE
SALE.  THE BID MAY BE REJECTED IF THE DEPOSIT IS NOT IMMEDIATELY MADE AND
THEREUPON THE NEXT HIGHEST BIDDER MAY BE DECLARED TO BE THE PURCHASER.  SUCH
DEPOSIT SHALL BE REFUNDED IN CASE A RESALE IS HAD; OTHERWISE, IT SHALL BE
APPLIED TO THE PURCHASE PRICE.  PURSUANT TO N.C. GEN. STAT. § 25-9-604, TRUSTEE
IS EXPRESSLY AUTHORIZED AND EMPOWERED TO EXPOSE TO SALE AND SELL, TOGETHER


--------------------------------------------------------------------------------





WITH THE REAL ESTATE, ANY PORTION OF THE PROPERTY WHICH CONSTITUTES PERSONAL
PROPERTY.  IF PERSONAL PROPERTY IS SOLD HEREUNDER, IT NEED NOT BE AT THE PLACE
OF SALE; BUT THE PUBLISHED NOTICE SHALL STATE THE TIME WHEN AND PLACE WHERE SUCH
PROPERTY MAY BE INSPECTED BEFORE SALE.

The Property may be sold in such parcels or lots without regard to principles of
marshalling and may be sold at one sale or in multiple sales, all as determined
by Trustee.  A previous exercise of the power of sale hereunder by Trustee shall
not be deemed to extinguish the power of sale, which power of sale shall
continue in full force and effect until all the Property shall have been finally
sold and properly conveyed to the purchasers at the sale.


40.           ATTORNEYS’ FEES.  NOTWITHSTANDING ANY PROVISIONS IN THIS SECURITY
INSTRUMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO THE CONTRARY, THE OBLIGATION OF
BORROWER TO REIMBURSE LENDER, OR TRUSTEE FOR ATTORNEYS’ FEES UNDER THE LOAN
DOCUMENTS SHALL BE LIMITED TO REASONABLE ATTORNEYS’ FEES, NOTWITHSTANDING THE
PROVISIONS OF N.C. GEN. STAT. §6-21.2.


41.           REGARDING THE TRUSTEE.  SUBSTITUTION OF THE TRUSTEE IS PERMITTED
UNDER THIS SECURITY INSTRUMENT.


42.           TIME IS OF THE ESSENCE.  TIME IS OF THE ESSENCE WITH RESPECT TO
THIS SECURITY INSTRUMENT.


43.           FUTURE ADVANCES.  THIS SECURITY INSTRUMENT IS GIVEN TO SECURE NOT
ONLY THE DEBT, BUT ALSO FUTURE ADVANCES OF THE OBLIGATIONS MADE WITHIN FIFTEEN
(15) YEARS OF THE DATE OF THIS SECURITY INSTRUMENT TO THE SAME EXTENT AS IF SUCH
FUTURE ADVANCES ARE MADE ON THE DATE OF THE EXECUTION OF THIS SECURITY
INSTRUMENT.  THE PRINCIPAL AMOUNT (INCLUDING FUTURE ADVANCES) THAT MAY BE SO
SECURED MAY DECREASE OR INCREASE FROM TIME TO TIME, BUT THE TOTAL AMOUNT SO
SECURED AT ANY ONE TIME SHALL NOT EXCEED THE MAXIMUM PRINCIPAL AMOUNT OF
$150,000,000.00, PLUS ALL INTEREST, COSTS, REIMBURSEMENTS, FEES AND EXPENSES DUE
UNDER THIS SECURITY INSTRUMENT AND SECURED HEREBY.  BORROWER SHALL NOT EXECUTE
ANY DOCUMENT THAT IMPAIRS OR OTHERWISE IMPACTS THE PRIORITY OF ANY FUTURE
ADVANCES SECURED BY THIS SECURITY INSTRUMENT.  THE AMOUNT OF PRESENT OBLIGATIONS
SECURED HEREBY IS $150,000,000.00.  DISBURSEMENTS SECURED HEREBY SHALL NOT BE
REQUIRED TO BE EVIDENCED BY A “WRITTEN INSTRUMENT OR NOTATION” AS DESCRIBED IN
N.C. GEN. STAT. §45-68(2), IT BEING THE INTENT OF THE PARTIES THAT THE
REQUIREMENTS OF SECTION 45-68(2) FOR A “WRITTEN INSTRUMENT OR NOTATION” FOR EACH
ADVANCE SHALL NOT BE APPLICABLE TO DISBURSEMENTS MADE UNDER THE LOAN AGREEMENT
AND THE NOTE.

[NO FURTHER TEXT ON THIS PAGE]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, THIS SECURITY INSTRUMENT has been executed by Borrower the
day and year first above written.

BEHRINGER HARVARD 101 SOUTH TRYON LP, a
Delaware limited partnership

 

 

 

 

 

By:

 

 

 

Gerald J. Reihsen, III, Secretary

 


--------------------------------------------------------------------------------




STATE of                                           

COUNTY of                                           

I certify that the following person(s) personally appeared before me this day,
and

(check one of the following)

I have personal knowledge of the identity of the principal(s); or

I have seen satisfactory evidence of the principal’s identity, by a current
state or federal identification with the principal’s photograph in the form of
(check one of the following)

a driver’s license, or

in the form of                                                 ; or

a credible witness (i) personally known to me, (ii) unaffected by this
instrument and the transaction to which it relates and (iii) who personally
knows such principal(s), has sworn to the identity of the principal(s).

Each acknowledging to me that he or she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated: insert
principal(s) names(s) and title(s) below

                                                as
                                                 of
                                                .

Date:

 

 

 

 

Notary Public

(Official Seal)

Printed Name:

 

 

 

 

My commission expires:

 


--------------------------------------------------------------------------------




EXHIBIT A

(Legal Description)


--------------------------------------------------------------------------------